The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021 and 01/12/2022 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97. 
 
Examiner notes that the title of the invention has been updated according to the applicant’s submission dated 05/03/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abhik A. Huq (Reg. No. 40,656) on 08/08/2022.

The application has been amended as follows: 
	In claim 9, line 5: "all possible orientations" has been amended to read –all possible rotatable orientations--.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest determining that the detachable lens is mounted on the image capture device in a second orientation that is rotated approximately 180 degrees from the first orientation; capturing a second image of the controlled scene with the detachable lens in the second orientation; determining a first image circle center of the first image; determining a second image circle center of the second image; determining an average image circle center based on the first image circle center and the second image circle center; and providing the average image circle center to an image stabilization algorithm when the detachable lens is mounted on the image capture device; in combination with other elements of the claim.
Applicant states in the specification as filed that the average image circle center is defined as shown in equation (1) of paragraph 0071.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


Regarding claims 2 - 8, claims 2 – 8 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 9, the prior art of record fails to teach or fairly suggest capturing an image of a controlled scene with the detachable lens in the orientation; repeating the determining and the capturing for all possible rotatable orientations of the detachable lens on the image capture device; determining an image circle center for all of the captured images; determining an average image circle center based on all of the determined image circle centers; and providing the average image circle center to an image stabilization algorithm when the detachable lens is mounted on the image capture device; in combination with other elements of the claim.
Applicant states in the specification as filed that the average image circle center is defined as shown in equation (1) of paragraph 0071.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


Regarding claims 10 - 16, claims 10 - 16 are allowed as being dependent from allowed independent claim 9.

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest receiving a first image of a controlled scene with a detachable lens mounted in a first orientation on an image capture device; receiving a second image of the controlled scene with the detachable lens mounted in a second orientation on the image capture device, the second orientation different from the first orientation; determining a first image circle center of the first image; determining a second image circle center of the second image; determining an average image circle center based on the first image circle center and the second image circle center; and providing the average image circle center to an image stabilization algorithm when the detachable lens is mounted on the image capture device; in combination with other elements of the claim.
Applicant states in the specification as filed that the average image circle center is defined as shown in equation (1) of paragraph 0071.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


Regarding claims 18 - 20, claims 18 - 20 are allowed as being dependent from allowed independent claim 17.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUDO (US PgPub No. 2001/0012059) teaches correcting image according to optical center.
Tsubusaki (US PgPub No. 2005/0168586) teaches correcting image according to optical center.
Douady-Pleven (US PgPub No. 2019/0058811) teaches correcting image according to optical center.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
08/10/2022Primary Examiner, Art Unit 2696